Case 2:19-cv-02123-DMG-AGR Document 46 Filed 11/27/19 Page 1 of 7 Page ID #:390



   1    Bret A. Stone SBN 190161 BStone@PaladinLaw.com
        Kirk M. Tracy SBN 288508 KTracy@PaladinLaw.com
   2    PALADIN LAW GROUP® LLP
        220 W. Gutierrez Street
   3
        Santa Barbara, CA 93101
   4    Telephone: (805) 898-9700
        Facsimile: (805) 852-2495
   5
        Counsel for Defendant and Counter-Claimant
   6    Hussain M. Shaikh
   7

   8                          UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
        TC RICH, LLC, et al.,                         Case No. 2:19-CV-02123-DMG-AGR
  11

  12
                            Plaintiffs,               HUSSAIN M. SHAIKH’S
                                                      COUNTERCLAIM
  13           v.

  14    HUSSAIN M. SHAIKH, et al.,
  15                        Defendants.
  16

  17    HUSSAIN M. SHAIKH,
  18
                            Counter-Claimant,
  19
               v.
  20
        TC RICH, LLC; RICHARD G.
  21    FLEISCHER; and JACQUELINE
        FLEISCHER,
  22

  23
                            Counter-Defendants.

  24         Defendant and Counter-Claimant Hussain M. Shaikh (“Counter-Claimant”)
  25   brings this Counterclaim against Plaintiffs and Counter-Defendants TC Rich, LLC,
  26   Richard G. Fleischer, and Jacqueline Fleischer (collectively, “Counter-Defendants”)
  27   and alleges upon knowledge as to its own acts, and upon information and belief as to
  28   the acts of all others, as follows:

                                          SHAIKH’S COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 46 Filed 11/27/19 Page 2 of 7 Page ID #:391



   1                                NATURE OF THE ACTION
   2         1.     Counter-Claimant files this Counterclaim in order to avoid or minimize
   3   its alleged liability associated with responding to environmental contamination
   4   alleged in the Complaint.
   5         2.     The area of contamination for which Counter-Complainant seeks relief
   6   includes the property located at 132 West 132nd Street, Los Angeles, (the “Property”)
   7   and areas to which the contamination has migrated outside the boundaries of the
   8   Property (the “Site”).
   9                                        PARTIES
  10                                   Counter-Claimant
  11         3.     Hussain M. Shaikh is a prior owner of the Property.
  12                                   Counter-Defendants
  13         4.     TC Rich, LLC is the current owner of the Property.
  14         5.     Richard G. Fleischer owns and controls TC Rich, LLC.
  15         6.     Jacqueline Fleischer owns and controls TC Rich, LLC.
  16                       JURISDICTION, VENUE, AND NOTICE
  17         7.     This Court has jurisdiction over the subject matter of Counter-
  18   Claimant’s First Cause of Action pursuant to section 113 of the Comprehensive
  19   Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C.
  20   § 9613.
  21         8.     Venue is proper in this Court pursuant to Section CERCLA § 113(b)
  22   because the release and damage occurred in this district. 42 U.S.C. § 9613(b).
  23         9.     The state law claims alleged in this Counterclaim are related to the
  24   federal claims pursuant to 28 U.S.C. § 1367(a) and fall within the Court’s
  25   supplemental jurisdiction.
  26                                GENERAL ALLEGATIONS
  27         10.    The Site has been impacted by the presence of tetrachloroethylene
  28   (“PCE”) and other hazardous substances.
                                                -2-                        2:19-CV-02123-DMG-AGR
                                      SHAIKH’S COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 46 Filed 11/27/19 Page 3 of 7 Page ID #:392



   1          11.    On information and belief, each Counter-Defendant caused or
   2   contributed to the past or present handling, storage, treatment, transportation,
   3   generation, release, or disposal of hazardous substances, hazardous waste, and/or
   4   solid waste in the environment in, at, and around the Site, including soil, land,
   5   subsurface strata, air, vapor, groundwater, surface water, and the waters of the state
   6   of California, because each Counter-Defendant controlled and/or operated the Site
   7   from which hazardous substances, hazardous waste, and/or solid waste were released
   8   or otherwise discarded, and failed to exercise due care or to prevent or abate the
   9   hazardous substances, hazardous waste, and/or solid waste contamination.
  10          12.    On information and belief, once released into the environment, these
  11   hazardous substances, hazardous waste, and/or solid wastes have continued to spread
  12   and migrate within the environment at the Site, but Counter-Defendants failed to
  13   abate this contamination.
  14          13.    On information and belief, as a result of Counter-Defendants’ failure to
  15   abate the contamination, Counter-Claimant has incurred and will incur response costs
  16   in order to investigate and remediate the contamination.
  17          14.    On information and belief, Counter-Defendants did not make all
  18   appropriate inquiry when purchasing the Property, were not passive owners of the
  19   Property, and did not take any preventive actions or measures to avoid, prevent,
  20   reduce, or mitigate known or foreseeable releases of hazardous substances at the
  21   Property.
  22                             FIRST CAUSE OF ACTION
                              (Contribution – CERCLA § 113(f))
  23                           (Against All Counter-Defendants)
  24          15.    Counter-Claimant realleges and incorporates by reference the
  25   allegations set forth above in paragraphs 1 through 14, inclusive, as though set forth
  26   in full herein.
  27          16.    Counter-Defendants are the current owners of the Property. Counter-
  28   Defendants are thereby jointly and severally liable under section 107(a) of CERCLA
                                                -3-                         2:19-CV-02123-DMG-AGR
                                      SHAIKH’S COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 46 Filed 11/27/19 Page 4 of 7 Page ID #:393



   1   § 107(a), 42 U.S.C. § 9607(a).
   2          17.    The Site is a “facility,” as that term is defined in CERCLA § 101(9), 42
   3   U.S.C. § 9601(9).
   4          18.    Counter-Defendants are each a “person” as that term is defined in
   5   CERCLA § 101(21), 42 U.S.C. § 9601(21).
   6          19.    Counter-Defendants have alleged that a “release” or threatened release
   7   of a “hazardous substance,” as those terms are defined in CERCLA §§ 101(22), (14),
   8   42 U.S.C. §§ 9601(22), (14), has occurred at the Site.
   9          20.    Counter-Defendants are each a “covered person” under CERCLA
  10   § 107(a) each of Counter-Defendants are the current owners of the Property, within
  11   the meaning of CERCLA § 107(a)(1).
  12          21.    Pursuant to CERCLA § 113(f), Counter-Claimant is entitled to
  13   contribution from any other person who is liable or potentially liable under CERCLA
  14   for any amount that Counter-Claimant is found liable for costs incurred responding
  15   to the alleged releases or threatened releases of hazardous substances at the Site. If
  16   Counter-Claimant is in the future held liable to Counter-Defendants, then it is entitled
  17   to contribution from Counter-Defendants for some or all of any amounts for which
  18   the Estates are held liable and are required to pay.
  19          22.    Counter-Claimant gave notice of this Counterclaim to the Attorney
  20   General of the United States and the Administrator of the United States
  21   Environmental Protection Agency, as required by CERCLA § 113(l), 42 U.S.C.
  22   § 9613(l).
  23                            SECOND CAUSE OF ACTION
                           (Declaratory Relief – CERCLA § 113(g))
  24                           (Against All Counter-Defendants)
  25          23.    Counter-Claimant realleges and incorporates by reference the
  26   allegations set forth above in paragraphs 1 through 22, inclusive, as though set forth
  27   in full herein.
  28          24.    Pursuant to CERCLA § 113(f), 42 U.S.C. § 9613(f), Counter-Claimant
                                                  -4-                        2:19-CV-02123-DMG-AGR
                                        SHAIKH’S COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 46 Filed 11/27/19 Page 5 of 7 Page ID #:394



   1   is entitled to contribution from any other person who is liable or potentially liable
   2   under CERCLA for any amount for which Counter-Claimant is held responsible in
   3   responding to the presence of hazardous substances at the Site, and to the actual or
   4   threatened release of such hazardous substances.
   5          25.    Accordingly, an actual legal controversy exists between Counter-
   6   Claimant, on the one hand, and Counter-Defendants, on the other hand. Counter-
   7   Claimant contends that it is entitled to indemnification and contribution based on the
   8   above-described threatened or actual liability. Counter-Claimant is informed and
   9   believes that Counter-Defendants contend otherwise.
  10          26.    Counter-Claimant desires and is entitled to a declaration of the parties’
  11   respective rights and duties pursuant to 28 U.S.C. § 2201, et seq., CERCLA § 113 (f)
  12   and (g), 42 U.S.C. § 9613 (f) and (g). No adequate or speedy remedy exists for
  13   Counter-Claimant in the absence of such a judicial declaration. Accordingly,
  14   Counter-Claimant hereby requests a declaration from the Court setting forth Counter-
  15   Claimant’s and Counter-Defendants’ liability for past, present and future response,
  16   removal and remediation costs, and other penalties and/or damages imposed on
  17   Counter-Claimant in connection with the Site.
  18                          THIRD CAUSE OF ACTION
            (Contribution Under the HSAA – Cal. Health & Saf. Code § 25363(d))
  19                        (Against All Counter-Defendants)
  20          27.    Counter-Claimant realleges and incorporates by reference the
  21   allegations set forth above in paragraphs 1 through 26, inclusive, as though set forth
  22   in full herein.
  23          28.    The California Hazardous Substance Account Act (“HSAA”),
  24   California Health & Safety Code § 25300 et seq., provides for an action by parties
  25   who have been held liable for removal or remedial action costs under the HSAA.
  26   Pursuant to the HSAA, such parties may seek contribution or indemnity for those
  27   costs from any person who is a “responsible party” under Health & Safety Code
  28   § 25323.5.
                                                 -5-                         2:19-CV-02123-DMG-AGR
                                       SHAIKH’S COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 46 Filed 11/27/19 Page 6 of 7 Page ID #:395



   1          29.    Counter-Defendants are each a “person” within the meaning of HSAA,
   2   California Health & Safety Code § 25319, and a “responsible party” or “liable
   3   person” within the meaning of the HSAA, California Health & Safety Code §
   4   25323.5.
   5          30.    Counter-Defendants are liable to Counter-Claimant pursuant to
   6   California Health & Safety Code § 25363(d) in contribution or indemnity, to the
   7   extent that Counter-Claimant is are held liable or responsible for any costs pursuant
   8   to or otherwise recoverable under the HSAA.
   9          31.    Counter-Claimant gave notice of this Counterclaim to the Director of
  10   the California Department of Toxic Substances Control, as required by section
  11   25363(d) of the Health & Safety Code.
  12                            FOURTH CAUSE OF ACTION
                    (Declaratory Relief: Equitable Indemnity/Contribution)
  13                           (Against All Counter-Defendants)
  14          32.    Counter-Claimant realleges and incorporates by reference the
  15   allegations set forth above in paragraphs 1 through 31, inclusive, as though set forth
  16   in full herein.
  17          33.    An actual controversy has arisen and now exists between Counter-
  18   Claimant and Counter-Defendants in that Counter-Claimant contends, and, on
  19   information and belief, Counter-Defendants deny, the following:
  20          (a)   That,   as   between   Counter-Claimant     and   Counter Defendants,
  21          responsibility, if any, for damages arising from or relating to the alleged
  22          contamination of the Site rests entirely or partially on Counter-Defendants; and
  23          (b) That, as a result, Counter-Defendants are obligated to partially or fully
  24          indemnify Counter-Claimant for any sums that Counter-Claimant may be
  25          compelled to pay as the result of any damages, judgment, or other awards
  26          recovered against Counter-Claimant as a result of such alleged contamination.
  27          34.    Counter-Claimant desires a judicial determination of the respective
  28   rights and duties of Counter-Claimant and Counter-Defendants of the comparative
                                                -6-                          2:19-CV-02123-DMG-AGR
                                      SHAIKH’S COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 46 Filed 11/27/19 Page 7 of 7 Page ID #:396



   1   liability of Counter-Claimant and Counter-Defendants for these damages, and a
   2   declaration of Counter-Defendants’ responsibility for equitable indemnity to
   3   Counter-Claimant for any sums that Counter-Claimant may be compelled to pay and
   4   for which Counter-Defendants are determined to be responsible, entirely or in part.
   5         35.    Such a declaration is necessary and appropriate at this time so that
   6   Counter-Claimant may ascertain its rights and duties, if any, with respect to Counter-
   7   Defendants’ and other persons’ present and future claims for damages. Furthermore,
   8   Counter-Claimant’s and Counter Defendants’ claims arise out of the same transaction
   9   (i.e., the alleged contamination of the Site) and determination of both in one
  10   proceeding is necessary and appropriate in order to avoid a multiplicity of actions.
  11                                 PRAYER FOR RELIEF
  12         WHEREFORE, Counter-Claimant respectfully requests that judgment be
  13   entered in its favor for the following:
  14         1.     For contribution under CERCLA and the HSAA, according to proof;
  15         2.     For a judicial declaration under CERCLA and the HSAA that Counter-
  16   Defendants are liable for each of their equitable shares of all present and future
  17   response costs and other damages allegedly incurred in connection with the Site,
  18   according to proof;
  19         3.     For all costs of suit herein;
  20         4.     For such other and further relief as this Court deems just and proper.
  21                                    JURY TRIAL DEMAND
  22         Counter-Claimant hereby demands trial by jury of any and all issues so triable.
  23        Dated: November 27, 2019                   PALADIN LAW GROUP® LLP
  24                                             By:    /s/ Kirk M. Tracy
  25                                                   Kirk M. Tracy
                                                       Counsel for Defendant and Counter-
  26                                                   Claimant Hussain M. Shaikh
  27

  28
                                                 -7-                        2:19-CV-02123-DMG-AGR
                                       SHAIKH’S COUNTERCLAIM
